Deny and Opinion Filed March 22, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00140-CV

        IN RE CHUAN CHEN AND M. TAYARI GARRETT, Relators

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-17249

              MEMORANDUM OPINION ON REHEARING
               Before Justices Molberg, Pedersen, III, and Garcia
                        Opinion by Justice Pedersen, III
      We deny relators’ motion for rehearing. On our own motion, we withdraw

our February 25, 2022 memorandum opinion and vacate the order of that date. This

is now the opinion of the Court.

       Before the Court are relators’ February 22, 2022 motion for emergency stay

and petition for writ of mandamus, challenging as void for lack of jurisdiction the

District Court’s February 16, 2022 order transferring the County Court case to

District Court.

       Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

                                    Page 1 of 2
Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Where

the trial court's order is void, however, it is unnecessary for the relator to show the

lack of other adequate remedies for a writ of mandamus to issue. Dikeman v. Snell,

490 S.W.2d 183, 186 (Tex. 1973).

      Based on our review of the petition and record, we conclude relators have

failed to demonstrate that the District Court abused its discretion. Accordingly, we

deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We deny relators’ motion for emergency stay as moot.




                                            /Bill Pedersen, III//
220140f.p05                                 BILL PEDERSEN, III
                                            JUSTICE




                                     Page 2 of 2